Citation Nr: 1032067	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-25 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability claimed as 
arthritis of multiple joints.

2.  Entitlement to service connection for a disability of the 
hands, claimed as nerve damage.

3.  Entitlement to service connection for a bilateral shoulder 
disability.

4.  Entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to an increased rating for residuals of a neck 
injury with pain and headaches rated 10 percent prior to July 1, 
2009, and 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board notes that the Veteran in an August 2007 statement 
attached to his, substantive appeal indicated that "I have never 
asked for service connection for my hands, arthritis, or 
bilateral shoulder conditions."  It appears that he is claiming 
that his bilateral hand and shoulder disabilities are all 
symptoms of his neck disabilities.  However, because those 
disabilities may be considered to be distinct disabilities and 
rated separately, the Board will continue to review those issues.

Moreover, the RO has taken actions to indicate to the Veteran 
that these issues are on appeal and he took no affirmative steps 
to withdraw those appeals.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009); Percy v. Shinseki, 23 Vet App. 37 (2009); 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).

The issues of entitlement to service connection for disabilities 
of the hands and shoulders and entitlement to an increased rating 
for the cervical spine disability are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current disability diagnosed as 
arthritis of multiple joints or systemic arthritis.

2.  A disability of the lumbar segment of the spine was not 
present in service, did not manifest to a compensable degree 
within one year of the Veteran's discharge from service, and is 
not shown by competent and credible evidence to otherwise be 
causally or etiologically related to his service.


CONCLUSIONS OF LAW

1.  A claimed chronic disability claimed as arthritis of multiple 
joints was not incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2009).

2.  A lumbar spine disability was not incurred in or aggravated 
by the Veteran's military service; is not proximately due to or 
the result of any service-connected disability, and degenerative 
disease may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist the Veteran in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist him 
in obtaining; and (3) that he is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

These notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, the notice must include information 
that a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Ideally, notice should be provided prior to any initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  If it was not, or the notice 
provided was inadequate, any timing error can be effectively 
cured by providing any necessary notice and then readjudicating 
the claim, such as in a statement of the case or supplemental 
SOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 
20 Vet. App. 370 (2006).

A reviewing court, in considering the rule of prejudicial error, 
is precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each case, 
the error was outcome determinative.  All VA notice errors are 
not presumptively prejudicial.  That would imposed an 
unreasonable evidentiary burden on VA to rebut the presumption 
and required VA to demonstrate why any error is harmless, rather 
than requiring the appellant, as the pleading party, to show the 
error was harmful.  Any error must nonetheless be examined in the 
context of the facts of the particular case.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Prejudicial deficiencies in the timing or content of the notice 
can be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect was 
cured by actual knowledge on the part of the claimant, where 
actual knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates an 
awareness of what was necessary to substantiate his or her claim.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Additionally, consideration also should be given 
to whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final Board 
decision and final Agency adjudication of the claim served to 
render any pre-adjudicatory notice error non-prejudicial.  
 Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on 
various post-decisional documents for concluding adequate notice 
had been provided, but error was harmless because evidence 
established that Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of claims).

In this case, letters satisfying the notice requirements were 
sent to the Veteran in October 2004 and March 2009.  
38 C.F.R. § 3.159(b)(1) (2009).  The October 2004 letter was sent 
prior to initially adjudicating his claims in the September 2005 
decision at issue in this appeal, the preferred sequence.  That 
letter informed him of the evidence required to substantiate his 
claims for service connection and apprised him of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letter in March 2009 notified him of the downstream 
disability rating and effective date elements of his claims.  

Moreover, the Veteran has not alleged any prejudicial error in 
the content or timing of the notice he received.  The Veteran, 
not VA, has the burden of showing why a notice error in timing or 
content is unduly prejudicial or outcome determinative.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent any 
such pleading or showing, the Board finds that the duty to notify 
has been satisfied in this case.

And as for the duty to assist, the RO obtained the Veteran's 
service medical records, private medical records, and VA 
examination and treatment reports.  He also had contract 
examination in August 2005 and VA  examinations in July 2009 and 
November 2009, including for an opinion concerning the etiology 
of the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  The reports of the examinations, and the 
other evidence of record, contain the findings needed to properly 
adjudicate his claims.  Therefore, another examination is not 
needed.  38 C.F.R. §§ 3.327, 4.2 (2009).

The Veteran's representative requested additional VA opinions 
regarding the etiology of the bilateral shoulder and low back 
disabilities.  The representative claimed that the VA examiners 
did not comment on whether there was a direct causal relationship 
between the low back and bilateral shoulder disabilities and 
military service.  The Board will request further examination 
regarding the shoulders as there is evidence of inservice 
treatment for the right shoulder and the opinion regarding his 
left shoulder disability is incomplete.   

The Board finds that the Veteran is not entitled to a VA 
examination concerning his claim for a low back disability 
because the only evidence suggesting a relationship or 
correlation between that condition and his military service, 
is his unsubstantiated lay allegation.  His unsupported lay 
testimony is insufficient reason, alone, to have him examined for 
a medical nexus opinion concerning the etiology of this 
condition, and especially their purported linkage to his 
military service.  Waters v. Shinseki, 601 F. 3d. 1274 (Fed. Cir. 
2010); Duenas v. Principi, 18 Vet. App. 512 (2004); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

VA's duty to assist does not require that the Veteran be afforded 
a medical examination concerning these claims because there is no 
supporting evidence that these claimed disabilities have a 
possible relationship to his military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  

To establish entitlement to direct service connection for a 
claimed disability, there must be:  (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus or link between the 
claimed in-service disease or injury and the current disability.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
Hansen v. Principi, 16 Vet. App. 110 (2002).  The determination 
as to whether those requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 
(1999).

Service connection will be presumed for certain chronic diseases, 
such as arthritis and organic diseases of the nervous system, 
if they were manifest to a compensable degree within the year 
after active service.  That presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection also may be granted on a secondary basis for 
disability that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2009).  That 
includes situations where a service-connected disability has 
chronically aggravated a non-service-connected disability, but 
compensation is only warranted for the degree of additional 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.310(b) (2009); Allen v. Brown, 
7 Vet. App. 439 (1995).

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection also may be granted for any disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows the disability was incurred in service.  38 
C.F.R. 3.303(d) (2009).  

Arthritis of Multiple Joints

The most fundamental requirement for any claim for 
service connection is proof the Veteran has the condition 
claimed.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328 (1997) (VA compensation only may be awarded to an applicant 
who has disability existing on the date of application, not for 
past disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(the requirement a current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability 
means a disability shown by competent medical evidence to exist.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).

The Veteran reported histories of arthritis and rheumatism at his 
enlistment examination in July 1969 and again at the May 1978 
separation examination.  He also reported at a November 2009 
examination that he had been diagnosed with arthritis and 
rheumatism.  The record also contains diagnoses of arthritis of 
the cervical spine, shoulders, and lumbar spine.  

Despite evidence of degenerative disease of specific joints, the 
Veteran had contract examination in August 2005 and VA 
examinations in July 2009 and November 2009, and there were no 
diagnoses of a chronic systemic disability described as arthritis 
of multiple joints.  

Further, the Veteran has provided no medical evidence showing he 
has a disability claimed as and resulting in arthritis of 
multiple joints.  Conditions of that type are not amenable to 
mere lay diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir.  2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Moreover, as explained above, the Veteran denies that he has 
claimed such a disability.  Therefore, the Board finds that the 
record fails to establish that he has any claimed disability 
resulting in arthritis of multiple joints.

Consequently, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
disability resulting in arthritis of multiple joints, and the 
claim must be denied.  38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Lumbar Spine

VA outpatient records show diagnoses of osteophyte formation, end 
plate stenosis, and degenerative disc disease (DDD) of the lumbar 
spine.

However, the claim for service connection lacks any objective 
clinical findings of lumbar spine problems during service and for 
many years after service and the absence of a medical opinion 
linking his current lumbar spine disability to service.  

In considering in-service incurrence or aggravation, the Board 
must first determine whether a lumbar spine disability existed 
prior to the Veteran's service.  A Veteran will be considered to 
have been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and enrollment 
into service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).

Regarding the lumbar spine, the Veteran's July 1969 induction 
examination did not list any defects of the lumbar spine.  
Therefore, the presumption of soundness applies.  Moreover, there 
is no clear and unmistakable evidence to rebut that presumption.  
The Board acknowledges that the Veteran noted a pre-service 
history of "back trouble" in his report of medical history at 
induction.  However, the Board does not find that his lay 
statements regarding an injury prior to military service are 
sufficient evidence to overcome clearly and unmistakably the 
presumption that he was in sound condition.  

While he is competent to report any injury, it is not shown that 
he has the medical expertise to determine the extent of any 
injury or to diagnose a preservice disability.  His 
musculoskeletal system was considered normal at induction to 
service.  There is no clear and unmistakable demonstration of 
preexisting disability.  Thus, the question for consideration is 
whether any current lumbar spine disability was incurred in 
active service. 

The service medical records do not show any complaints, findings, 
or diagnoses of any lumbar spine disability.  However, the 
Veteran reported in his March 2006 notice of disagreement that he 
injured his back on two different occasions during service.  He 
indicated that he went on sick call and his duties were limited.  
Significantly, neither the service medical records or personnel 
records corroborate that contention.   

It is not necessary, that the Veteran have been treated for a 
back disability while in service.  Credible lay evidence is 
potentially competent to support the presence of a disability, 
including during service, even where not corroborated by 
contemporaneous medical evidence, such as the service medical 
records.  However, the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board has the authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  
Therefore, the Board will review the totality of the evidence in 
a determination.  

Clinical evaluation at the separation examination revealed no 
pertinent abnormality of the lumbar spine.  In fact, the Veteran 
specifically denied any recurrent back pain at the 1978 
separation examination.  Further, the record does not contain a 
diagnosis of any degenerative disease of the lumbar spine within 
one year subsequent to service discharge.  That  evidence is 
probative against any notion that a chronic condition initially 
manifested during his service.  Struck v. Brown, 9 Vet. App. 145 
(1996).

The post-service records do not demonstrate the presence of a 
chronic lumbar spine disability until 2004, when he began 
complaints of low back pain, which was eventually diagnosed as 
degenerative disc disease, some 26 years after service discharge.  
Such a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330 (Fed. 
Cir. 2000).

When the Veteran initially sought VA treatment in June 2004, he 
did not mention a prior history of an inservice injury.  He 
indicated that he was treated in 1988 for back problems when he 
lifted an object.  He reported a recurrence in 2001.  That also 
lessens the probative value of his statement that his lumbar 
spine was originally injured during service.  

Moreover, even if he did sustain injuries to his back during 
service, such an extended period of time before a chronic 
disability was diagnosed would support a conclusion that any 
inservice injury was acute and transitory in nature.  

The absence of that type of evidence during the intervening years 
constitutes negative evidence against the claim because it tends 
to disprove the notion that a chronic back disability is the 
result of the Veteran's military service that ended 26 years 
earlier.  Forshey v. West, 12 Vet. App. 71 (1998) (the definition 
of evidence encompasses negative evidence which tends to disprove 
the existence of an alleged fact).  The Veteran has not reported 
continuing symptoms nor has he provided any objective evidence, 
such as clinical records, to show treatment for his back 
disability during the intervening 26 years since service 
discharge.

For the showing of chronic disease in service, which is required 
for service connection, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required where the condition noted during service is not shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

More, importantly, the record does not contain any clinical 
evidence that would tend to suggest that a chronic back 
disability was incurred during military service.  The medical 
records do not include any opinion stating that a back disability 
was either incurred in, or aggravated during service by either an 
injury or by any other means.  

The only opinion of record which relates the current back 
disability to military service is the Veteran's.  It is not shown 
that he has the medical qualifications to relate his back 
disability to military service.  Evidence relating a current 
disorder to service must be medical unless it concerns a disorder 
that may be competently demonstrated by lay observation.  
Savage v. Gober, 10 Vet. App. 488 (1997).  When a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination that is medical 
in nature and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Without competent and credible evidence of relevant injury or 
disease in service, the extensive period of time subsequent to 
service discharge before a chronic disability is diagnosed, and 
the lack of competent and credible evidence linking any current 
disability to service, the Board concludes that the preponderance 
of the evidence is against the claim.  Therefore, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a disability claimed as multiple joint 
arthritis is denied.  

Service connection for a lumbar spine disability is denied.


REMAND

The Veteran also contends that he has bilateral shoulder and hand 
disabilities secondary to his cervical spine disability.  That 
claim requires competent and credible evidence indicating any 
bilateral shoulder and hand disabilities are proximately due to, 
the result of, or aggravated by his cervical spine disability.  
38 C.F.R. § 3.310(a)-(b) (2009).

Regarding his bilateral shoulder claim, the records shows that he 
received medical care for his right shoulder during service in 
1976.  VA examinations were conducted in July 2009 and November 
2009.  The VA examiners indicated that his bilateral shoulder 
disabilities were not caused by his cervical spine disability.  
Significantly, the examiners did not  comment on whether the 
cervical spine has aggravated the bilateral shoulder disability.  
Furthermore, there is no opinion concerning whether there is a 
direct causal relationship between his bilateral shoulder 
disabilities and military service, especially the right shoulder.

A medical opinion is needed to assist in making this important 
determination.  Wallin v. West, 11 Vet. App. 509 (1998); 
McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. 
App. 148 (1998) (medical nexus evidence is needed to establish 
this cause-and-effect correlation).  That additional opinion must 
be obtained before deciding this claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  

Concerning the bilateral hand disability, the record contains two 
medical opinions that must be reconciled before a decision can be 
made regarding the claim.  In light of his bilateral hand 
complaints, the VA referred the Veteran to a private orthopedist 
in September 2008.  That orthopedist examined the Veteran and 
reviewed the medical history.  The examiner noted that there was 
right-sided neuroforaminal impingement at C5-C6 with 
electrodiagnostic studies that were subjectively described as 
normal.  Despite the fact that the Veteran had undergone 
electrodiagnostic studies, which were considered normal, cervical 
radiculopathy was diagnosed.  Moreover, this orthopedist 
indicated that he believed that it was isolated at the C5-C6 root 
(the site of impingement).  

A VA neurologist in November 2009 also examined the Veteran and 
reviewed the record.  The neurologist opined that the Veteran had 
right hand ulnar neuropathy, most likely related to mechanical 
compression of the cubital canal, unrelated to the cervical spine 
disability.  In reporting this conclusion, the VA physician does 
not comment on the prior diagnosis of cervical radiculopathy nor 
the reported right-sided neuroforaminal impingement at C5-C6.  
Moreover, it appears that the private physician is indicating 
that the electrodiagnostic testing is subjective and not 
necessarily an objective test for cervical radiculopathy.  Before 
the claim can be adjudicated the Board must have an opinion based 
on the Veteran's complete history taking into account any adverse 
opinion.  Therefore, another medical opinion is needed to 
reconcile the opposing medical opinions. 

In reviewing the claims file, the Veteran has reported prior 
medical care, however, the records associated with that treatment 
have not been obtained.  Since military service, the Veteran has 
reported that he was involved in an automobile accident, however, 
he has given different dates.  A service medical record dated in 
July 1974 indicates that he was involved in an accident the prior 
year.  An April 1978 consultation sheet (and a December 1978 VA 
examination report) indicates that he sustained a whiplash injury 
in 1969.  VA outpatient record dated in September 2006 indicate 
that he was involved in automobile accidents in "1969/1979."  
The Veteran should clarify the dates of any accident and an 
attempt should be made to obtain those records.  

Further, a VA outpatient record dated in December 2009 shows that 
he reported that arthroscopy of the right shoulder was conducted 
in 1992.  The clinical details associated with this treatment are 
not of record.  The RO should attempt to obtain these records.  

The Veteran also reported at the November 2009 VA neurology 
examination that arthritis and rheumatism were diagnosed in 1969.  
Those records should be obtained.  The Veteran is reminded that 
while VA has a statutory duty to assist him in developing 
evidence pertinent to a claim, he also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
He should assist in obtaining these records.  

Additionally, the Board finds that these issues are intertwined 
with the issue of entitlement to an increased rating for the 
cervical spine disability.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim currently 
on appeal is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
submit an updated list of the doctors and 
health care facilities that have treated him 
for his cervical spine, bilateral shoulder, 
and bilateral hand disabilities.  These 
records should include the 1969 preservice 
treatment for his whiplash injury, arthritis, 
and rheumatism; the 1992 right shoulder 
arthroscopy; and records of any other 
relevant treatment.  He should be requested 
to clarify all dates of treatment.  Obtain 
all the records from all the sources listed 
by him that are not already on file.  All 
information obtained should be made part of 
the file. 

2.  Schedule the Veteran for a VA spine 
examination.  The examiner should review the 
claims file and should note that review in 
the report.  The rationale for all opinions 
offered is needed.  The examiner should 
provide the following:

(a)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's service-connected 
cervical spine disability has 
aggravated (chronically worsened 
beyond the natural progress of the 
disability) any bilateral hand or 
shoulder disabilities?

(b)  State whether or not a diagnosis 
of cervical radiculopathy is 
appropriate, to include a statement as 
to whether the electrodiagnostic 
testing provides objective evidence of 
either the presence of, or the absence 
of, cervical radiculopathy.  The 
diagnosis should be reconciled with 
that of the September 2008 private 
orthopedist.

(c)  If the cervical neuropathy is 
diagnosed and determined to be part of 
or related to the cervical spine 
disability, the examiner should 
describe the severity of any resulting 
radiculopathy affecting the upper 
extremities.

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


